MacIntyre, J.
The motor-vehicle law (Ga. L. 1927, p. 237, section 12(d), Code of 1933, § 68-303 (d)) is not so vague and indefinite as to be void. See Lester v. State, ante, 146. The indictment in the instant case charged, “when the way ahead was not clear of traffic,” etc. This phrase of the indictment is in the words of the statute, and the general demurrer attacking this allegation for vagueness and indefiniteness is not meritorious. The other issues raised are controlled by the decision in Lester v. State, supra. See also Elsbery v. State, 12 Ga. App. 86 (76 S. E. 779).

Judgment affirmed.


Broyles, 0. J., and Guerry, J., concur.